

116 HR 4642 IH: Community Broadband Mapping Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4642IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mr. Delgado introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow Rural Utilities Service telecommunications grants to be made for the collection of
			 broadband infrastructure data by local governments, economic development
			 or other community organizations, electric or telephone cooperatives, and
			 small internet providers.
	
 1.Short titleThis Act may be cited as the Community Broadband Mapping Act. 2.Rural Broadband Access GrantsSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended by adding at the end the following:
			
 (l)Authority To make grants to certain entities To collect broadband infrastructure dataNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census..
 3.Expansion of Middle Mile Infrastructure Into Rural Areas GrantsSection 602 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–1) is amended by adding at the end the following:
			
 (h)Authority To make grants to certain entities To collect broadband infrastructure dataNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census..
 4.Innovative Broadband Advancement GrantsSection 603 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–2) is amended by adding at the end the following:
			
 (f)Authority To make grants to certain entities To collect broadband infrastructure dataNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census..
 5.Community Connect GrantsSection 604 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3) is amended by adding at the end the following:
			
 (h)Authority To make grants to certain entities To collect broadband infrastructure dataNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census..
 6.Distance Learning and Telemedicine GrantsSection 2333 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 950aaa–2) is amended by adding at the end the following:
			
 (j)Authority To make grants to certain entities To collect broadband infrastructure dataNotwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census..
 7.ReConnect GrantsSection 779 of division A of the Consolidated Appropriations Act, 2018 (132 Stat. 399; Public Law 115–141) is amended by inserting : Provided further, That, notwithstanding any other provision of this section, the Secretary may make a grant under this section to a unit of local government, an economic development or other community organization, an electric cooperative (as defined in section 3 of the Federal Power Act) that sells electric energy to persons in rural areas, a telephone cooperative, or an internet service provider that has not more than 100,000 subscribers, for the purpose of enabling the collection of data relating to where broadband infrastructure is located and which homes are provided with non-satellite broadband service, without regard to any household service percentage requirement, and in determining the eligibility of any such entity for such a grant, the term rural area means an area that is not in an urbanized area or urban cluster with a population of 25,000 or more as determined by the Bureau of the Census before the period.
 8.Effective dateThe amendments made by this Act shall take effect 1 year after the date of the enactment of this Act.
		